Order, Supreme Court, Bronx County (Paul Victor, J.), entered July 16, 2001, which denied plaintiffs’ motion for, inter alia, judgment notwithstanding the verdict, but set aside the verdict in defendants’ favor as contrary to the weight of the evidence and directed a new trial on all issues, unanimously modified, on the law, to grant plaintiffs’ motion insofar as to direct judgment in their favor as to liability upon their Labor Law § 240 (1) claim, and otherwise affirmed, without costs.
Because the uncontroverted evidence established, as a matter of law, that a violation of Labor Law § 240 (1) was a proximate cause of plaintiff’s injuries, the court should not have merely set aside the verdict as contrary to the weight of the evidence but should have awarded plaintiff judgment as to liability upon his Labor Law § 240 (1) claim. There was no reasonable view of the evidence to support the jury’s conclusion that liability under Labor Law § 240 (1) had not been proved (see Zimmer v Chemung County Performing Arts, 65 NY2d 513, 524 [1985]; MacNair v Salamon, 199 AD2d 170, 172 [1993]). There should now be a new trial as to plaintiffs’ damages. Concur — Mazzarelli, J.P., Andrias, Friedman, Marlow and Gonzalez, JJ.